Per Curiam.

The petitioner has done nothing illegal or immoral in demanding payment of a fee which it believes it was entitled to under the law. Ini the circumstances of this case there was no basis for the action taken by the Commissioner of Licenses. The determination should be annulled, with $50 costs and disbursements to the petitioner.
Martin, P. J., Townley, Glennon and Cohn, JJ., concur; Callahan, J., dissents and votes to confirm the determination on the ground that, since the parties have both joined issue on the question of the construction of the statute as to the proper fee to be charged, this court should determine that issue and bold that the statute was properly construed by the commissioner.
Determination annulled, with $50 costs and disbursements to the petitioner. Settle order on notice.